(A) Motion by plaintiff-appellant to dismiss appeal by defendant-appellant (1) from so much of the order of the Appellate Division dated October 30, 1975 as strikes out defendant’s affirmative defense to the third cause of action, as severed from all other causes of action, granted, without costs, upon the ground that the order in that respect does not finally determine the action within the meaning of the Constitution; and (2) from the order of the Appellate Division dated September 23, 1975 which denies defendant-appellant’s motion for reargument, granted, and that portion of the appeal dismissed, without costs, upon the ground that that order does not finally determine the action within the meaning of the Constitution.
(B) Motion by defendant-appellant to dismiss appeal by plaintiff-appellant from so much of the order of the Appellate Division dated October 30, 1975 as affirms Supreme Court’s denial of plaintiff-appellant’s motion for summary judgment on its third cause of action granted, and that portion of the appeal dismissed, without costs, upon the ground that the order in that respect does not finally determine the action within the meaning of the Constitution.